         Case 8:18-cv-03821-TDC Document 224 Filed 08/04/20 Page 1 of 3
August 4, 2020

VIA ECF and EMAIL
Magistrate Judge Charles B. Day
mdd_cbdchambers@mdd.uscourts.gov

       Re:     Hispanic Nat’l Law Enforcement Ass’n, et al. v. Prince George’s Cty., et al.

Dear Judge Day:

        I write on behalf of Defendants. We look forward to convening before Your Honor
tomorrow to continue discussions about the scheduling order. Defendants also seek further clarity
on whether the various discovery motions authorized by Your Honor may be filed at this point or
served in accordance with Local Rule 104.8. Additionally, there are two new discovery disputes
that are ripe for the Court’s attention. These new disputes are summarized below.

                  Plaintiffs’ attempt to depose County Executive Alsobrooks

        Plaintiffs seek to depose current Prince George’s County Executive Angela Alsobrooks.
Defendants oppose this request, and seek permission to file a protective order, because “[i]t is well
established that high-ranking government officials may not be deposed or called to testify about
their reasons for taking official actions,” absent a showing of “extraordinary circumstances.” In re
McCarthy, 636 F. App’x 142, 143 (4th Cir. 2015); United States v. Morgan, 313 U.S. 409, 421-22
(1941); Montgomery Cty. v. Stevens, 337 Md. 471, 485 (1995).

        As this Court has previously explained, “left unprotected, high-ranking government
officials would be inundated with discovery obligations involving scores of cases where the public
official would have little or no personal knowledge of material facts.” United States v. Wal-Mart
Stores, Inc., No. CIV.A. PJM-01-1521, 2002 WL 562301, at *1 (D. Md. Mar. 29, 2002). “Left
unchecked, the litigation-related burdens placed upon them would render their time remaining for
government service significantly diluted or completely consumed.” Id. As a result, high-ranking
public officials – including County Executives – are entitled to a mental process privilege that
precludes most depositions. See, e.g., Johnson v. Clark, 199 Md. App. 305 (2011) (deposition of
Prince George’s County Executive precluded by the Morgan doctrine); Toussie v. County of
Suffolk, No. CV 05-1814(JS)(ARL), 2006 WL 1982687, *1 (E.D.N.Y. July 13, 2006) (current
county executive was a high-ranking official entitled to a protective order precluding a deposition);
see also Lederman v. New York City Dept. of Parks and Recreation, 731 F.3d 199 (2d Cir. 2013)
(depositions of mayor and deputy mayor properly barred under the Morgan doctrine);
Tomaszewski v. City of Philadelphia, No. CV 17-4675, 2018 WL 6590826, at *6 (E.D. Pa. Dec.
14, 2018) (deposition of mayor precluded).

       In fact, a deposition of a high-ranking official is permissible only if the party seeking the
deposition establishes: (1) that there are “extraordinary circumstances” warranting the deposition;
or (2) the official is personally involved in a material way. Typically, “extraordinary
circumstances” are limited to instances where “there is a clear showing of misconduct or
wrongdoing” by the official. See Franklin Sav. Ass’n v. Ryan, 922 F.2d 209, 211 (4th Cir. 1991);
In re McCarthy, 636 F. App’x at 144-45. Moreover, officials are only deemed to be “personally
involved,” and therefore subject to deposition, when their involvement is “so intertwined with the
          Case 8:18-cv-03821-TDC Document 224 Filed 08/04/20 Page 2 of 3



issues in controversy that fundamental fairness requires the discovery of factual information held
by the official by way of deposition.” Wal-Mart Stores, Inc., 2002 WL 562301, at *3; see also
Johnson, 199 Md. App. at 324 (merely “helpful” knowledge or awareness of information is
insufficient to establish personal involvement under Morgan, as opposed to “essential” first-hand
information that cannot be reasonably obtained from other sources).

        Ms. Alsobrooks is the highest-ranking elected official in the County and she is entitled to
the protection of the mental process privilege recognized by the Supreme Court in Morgan.
Plaintiffs have not alleged any misconduct or wrongdoing by Ms. Alsobrooks, or any other
“exceptional circumstances” that would warrant an exception to the Morgan doctrine.
Furthermore, Ms. Alsobrooks lacks any unique personal knowledge of Plaintiffs’ allegations, and
cannot be deemed to be so “personally involved” in the underlying allegations that fundamental
fairness requires her deposition. Ms. Alsobrooks assumed the office of the County Executive on
December 3, 2018—approximately one week before Plaintiffs filed their Complaint. She did not
serve as the County Executive during any of the events alleged in, nor is she referenced in, the
First Amended Complaint. Moreover, and reflecting her lack of relevance to this case, Plaintiffs
have not included Ms. Alsobrooks in their list of “persons with knowledge” in their answers to
Defendants’ Interrogatory No. 1. Indeed, Plaintiffs first indicated an interest in deposing Ms.
Alsobrooks in July 2020, long after commencing this lawsuit (and just days after this Court
established the August 15 deposition deadline).

        In sum, Plaintiffs have failed to establish that an exception to the Morgan doctrine warrants
this deposition. Plaintiffs’ attempt to annoy and harass the highest-ranking elected official in
Prince George’s County does not justify her deposition. Ms. Alsobrooks is currently busy
addressing a number of critically important issues in the County, including the County’s response
to the COVID-19 pandemic. Preparing for and attending a deposition would significantly interfere
with Ms. Alsobrooks’ duties for the County. If the Court orders Ms. Alsobrooks’ deposition in this
matter, it should be limited to a deposition by written questions pursuant to Fed. R. Civ. P. 31. See
Brennan v. City of Philadelphia, 388 F. Supp. 3d 516, 522 (E.D. Pa. 2019) (mayor’s “essential”
testimony, which was unavailable from other sources, limited to a deposition by written questions).

                                      HNLEA & UBPOA Depositions

        Plaintiffs object to Topics 10, 11, 12(a), 13, 14, 16, and 17 of the 30(b)(6) amended
deposition notices served on HNLEA and UBPOA, attached hereto as Exhibits A and B. These
topics relate to Plaintiffs’ communications with each other, the Defendants, representatives of the
Fraternal Order of Police, and other governmental entities like the DOJ and EEOC regarding the
“subject matter of the lawsuit.”1 Additionally, despite multiple requests from Defendants,
Plaintiffs have still failed to produce all of their responsive and non-privileged communications
with the DOJ. As an example, HNLEA sent an email and attachments to the DOJ in July 2017,
and one attachment was inexplicably withheld based on a claim of privilege. See. Exhibit C.
Defendants are entitled to a full production of all DOJ communications prior to taking the HNLEA
and UBPOA depositions.


1
         Both sides agree that it would be prudent and efficient to await the Court’s resolution of the dispute on the
deposition topics before taking these depositions.

                                                          2
       Case 8:18-cv-03821-TDC Document 224 Filed 08/04/20 Page 3 of 3



                                         Respectfully submitted,

                                          /s/ Craig A. Thompson
                                         Craig A. Thompson (Bar No. 26201)
                                         Venable LLP
                                         750 East Pratt Street, Suite 900
                                         Baltimore, Maryland 21202
                                         Tel: (410) 244-7605
                                         Fax: (410) 244-7742
                                         cathompson@venable.com

cc:   All counsel of record




                                     3
